LEONARD, Judge,
delivered the opinion of the court.
The power of reshipping, in case of low water, contained in this bill of lading, is a privilege reserved to the boat, and not a duty imposed upon it. By the contract of affreightment, the carrier is bound to transport the goods to their destination in his own vessel, unless prevented from doing so by some event not occasioned by himself, and which he could not control, 11 vis major and all the authorities concur that by the *232maritime law in that event, the voyage being broken up, the ship owner is at liberty to tranship, an i earn his full freight by the fulfillment of his contract in another bottom. (Shepton v. Tho nton, 9 A 'o'. & Ellis, 344.)
If, however, the event produce only a temporary suspension of the voyage, (neither party being at liberty to put an end to the contract,) it is the duty of the carrier to resume it as soon as the obstacle is removed, and to proceed with the goods in his own boat to the place of delivery ; but this clause relieves him from this necessity in the particular case provided for, and gives him the privilege of sending the cargo forward in another boat, without effecting any other change in the rights or duties of the parties. The judgment must therefore be reversed, and the cause remanded.